Citation Nr: 1733990	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial extraschedular rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella, assigned a 40 percent rating for limitation of motion and a 10 percent rating for instability prior to February 9, 2015, and recharacterized as right total knee arthroplasty and assigned a 30 percent rating from April 1, 2016.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Navy from August 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2015, the RO recharacterized the Veteran's right knee disability following a right total knee arthroplasty (previously rated as right knee traumatic arthritis, status post medial meniscectomy, absent patella) and assigned a temporary 100 percent rating effective February 9, 2015.  A 30 percent rating was then assigned from April 1, 2016.  

In a November 2015 decision, the Board limited the appeal to the issues of entitlement to an initial rating in excess of 10 percent, for the period prior to February 9, 2015, for right knee traumatic arthritis, status post medial meniscectomy, absent patella (because a 100 percent temporary rating was in effect at the time of the decision), as well as entitlement to a TDIU.  The Board determined that a separate 10 percent rating was warranted for instability of the right knee, for the period prior to February 9, 2015; however, for that same period, the Board denied a rating greater than 10 percent for right knee traumatic arthritis, status post medial meniscectomy, absent patella.  The Board also determined that a TDIU was on appeal and remanded that matter.

The Veteran appealed the Board's decision solely as to the issue of entitlement to an initial rating greater than 10 percent for right knee traumatic arthritis, status post medial meniscectomy, absent patella, for the period prior to February 9, 2015 to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in a May 2016 Order, vacated the Board's decision as to that issue and remanded that matter to the Board.  In a February 2017 decision, the Board adjudicated the matter of entitlement to a higher initial right knee schedular rating prior to February 9, 2015, granting a 40 percent rating for the right knee disability prior to February 9, 2015.  The Board also remanded the issues of entitlement to an extraschedular rating for the service-connected right knee disability, and entitlement to TDIU on an extraschedular basis.  Entitlement to an extraschedular TDIU was granted in April 2017.  Therefore, that issue is no longer before the Board.


FINDING OF FACT

The manifestations of the Veteran's right knee traumatic arthritis, status post medial meniscectomy, absent patella to include weakness, limitation of motion, muscle atrophy, and impairment of the quadriceps and hamstring are contemplated by the schedular criteria for disabilities of the knee.


CONCLUSION OF LAW

The criteria for entitlement to an initial extraschedular rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, (2016); Thun v. Peake, 22 Vet App 111 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With regard to the duty to notify, the Board notes that prior to initial adjudication, a December 2012 letter satisfied VA's duty to notify the Veteran of the elements of his claim, and the Veteran's February 2014 Supplemental Statement of the Case (SSOC) informed him of the relevant regulatory criteria for an extraschedular rating.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant treatment records and Social Security Administration (SSA) records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Further, as detailed by the record, the Veteran has been provided multiple right knee VA examinations in connection with his right knee disability, which were conducted in April 2013 and January 2016.  After a review of each of the aforementioned examination reports, the Board finds that collectively these examinations were based on a thorough review of the claims file, include an in-person examination with objective medical testing where appropriate and a detailed medical history.  In so finding, the Board notes that recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id. The Court's findings in Correia v. McDonald were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  However, the Board notes that the Veteran's left knee has been diagnosed with mild degenerative arthritis and the issue of entitlement to a higher initial rating on a schedular basis has already been adjudicated and is not currently on appeal.  Moreover, as summarized below, neither the Veteran nor his attorney has made any representations with regard to entitlement to an extraschedular rating on the basis of passive range of motion or weight-bearing in comparison to non-weight bearing range of motion; rather the arguments in support of an extraschedular rating mostly pertain to the Veteran's quadriceps and hamstring impairment as residuals of his absent patella and their related functional effects as distinct from those caused by his degenerative joint disease that led to his total knee replacement.  Because, for reasons summarized below, the Board finds that the preliminary threshold for assignment of an extraschedular rating has not been met, and therefore, there is no extraschedular rating to assign, there is no evidence to suggest that remand for procurement of a Correia compliant examination would provide further favorable evidence to support the Veteran's claim.  As such, the examination reports of record are sufficient along with the other evidence of record to determine whether an extraschedular rating is appropriate.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal was remanded in June 2017 for additional development to include referral of the Veteran's claim to the Director of Compensation Service.  A review of the record reveals that the foregoing remand directives were completed.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).


II. Entitlement to an Extraschedular Rating

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

The Court has held that the Board is precluded from granting an extraschedular rating in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  However, once the issue of entitlement to an extraschedular rating has been adjudicated by the Director, the Board has jurisdiction to review the Director's determination de novo, and therefore, where appropriate, the Board may assign an extraschedular rating in the second instance.  Id.  As such, because the appropriate authority has already adjudicated the matter of extraschedular entitlement in an April 2017 administrative decision, the Board has jurisdiction to adjudicate entitlement to an extraschedular rating for his right knee condition in this case.  

The Board observes that disability ratings are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  However, certain exceptional or unusual circumstances may warrant assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, may upon submission by the rating agency, authorize assignment of an extraschedular rating commensurate with the average earning capacity impairment caused solely by the Veteran's service-connected disability or disabilities.  Id.  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors, such as those described above, that would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  However, as explained above, in this case, because the Direct of the Compensation Service has already adjudicated entitlement to an extraschedular rating, the Board will proceed to adjudicate the claim on the merits.

Addressing the Veteran's specific symptoms, the Veteran's attorney submitted argument in October 2016 suggesting that the Veteran's non-service connected right foot disability should be considered in conjunction with his service-connected right knee condition for extraschedular consideration.  He also submitted that the September 2016 report, prepared by Dr. S. M., an orthopedic surgeon, providing medical findings supportive of assignment of an extraschedular rating with regard to the Veteran's residuals from his absent patella, including a loss of extension strength, power, instability and quadriceps control.  The Veteran's attorney also cited January 2013 SSA Disability Determination findings with regard to impairment of walking more than 50 yards, use of cane to ambulate, instability, abnormal gait, falling down several times, including at work, knee pain, stiffening and cramping of the right knee if sitting over 15 to 20 minutes, and limitation to sitting for only 15 to 20 minutes before having to stretch or walk around.  

Dr. S. M.'s report reviewed the Veteran's right knee history.  He noted that a total patellectomy is a procedure from antiquity that is almost never performed anymore because removing the entire patella disrupts the extensor mechanism to the knee and it results in a profound loss of extension strength.  Complete loss of the patella will result in loss of function and power in the lower extremity and contribute to an extension lag which will limit active range of motion on extension.  The loss of extension strength subsequent to a total patellectomy also will predispose the individual to recurrent instability episodes when the knee gives out due to loss of strength in quadriceps control.  For the earlier interval of time, the Veteran experienced functional impairment in his right knee including moderate recurrent subluxation, and symptoms due to removal of semilunar cartilage (meniscus).  The examiner indicated that it is well documented in the record back to 2012 that the Veteran's right knee disability caused chronic pain that limited his movement.  Medical evidence noted that climbing stairs, standing, walking or sitting for extended periods of time made the pain worse.  

The Veteran also submitted a statement in July 2016.  In this lay statement, the Veteran explained that he has difficulty climbing up and down the stairs, pain and discomfort, instability, interference with walking, weakness, and increased pain after walking certain distances, inability to sit for more than 15 to 20 minutes without stretching his right leg, stiffening and cramping, and inability to gain muscle strength in his right leg.  He also explained that he uses a knee brace, has fallen due to his right knee condition, and that he had to leave his job as a coal mine electrician due to his right knee condition.  The Veteran had previously submitted an April 2015 lay statement explaining that his treating providers had told him that his right knee would always be 40 to 60 percent weaker than normal.  The Veteran's April 2014 formal appeal provides similar information, but also describes lateral instability and his knee popping out in addition to hyperextension and flare-ups with pain

The Veteran's VA examination reports and treatment records are consistent with the Veteran's relevant lay statements as well as the report by Dr. S. M. and his SSA records discussed above.  With regard to quadriceps impairment specifically, a December 2012 VA treatment records note moderate to chronic atrophy of the quadriceps and significant pain, with hamstring strength rated as 4+/5, in addition to his hip and ankle muscle groups.  The Veteran's April 2013 VA examination report indicates that the Veteran presented with residuals of a meniscectomy including removal of the patella.  The examiner also noted that the Veteran reported a feeling that his knee would give out or hyperextend, noted quadriceps atrophy, and made numerous other findings with regard to pain, flare-ups, functional loss, muscle strength, range of motion, repetitive use, tenderness, and mild valgus.  The examiner included findings regarding the effect of the Veteran's right knee condition on his physical activities, including walking and use of knee brace.   

April 2014 and October 2014 VA treatment records document right knee instability, and also observe that the Veteran has quadriceps atrophy in addition to weakness of the lower extremity for which he has to "guard for all of the time."  A December 2014 private orthopedist consultation for a total knee replacement notes increased anterior translation consistent with ACL disruption, with thigh strength weaker in the Veteran's right leg than his left.  The orthopedist explained that the Veteran's total knee replacement would not address his lack of patella, and that he would still have some weakness on his right leg relative to his left, which may include quadriceps-related give-away.  Post-operatively the Veteran's orthopedist noted that his ultimate long-term outcome from total knee replacement would likely be less functional than a standard knee replacement in a patient who had a patella, because the patella serves a function with regard to strength and knee extension, that affects activities such as climbing stairs, getting up from a squat, that are comparable with some of his knee weakness prior to total knee replacement.  An April 2015 physical therapy notes that given the Veteran's history of patellectomy, active right knee extension will be challenging.

In February 2016 the Veteran declined physical therapy for his right knee stating he wished to see how he was doing while he was active first but may follow up later.  He reported right knee pain rated as a 7 out of 10 on a 10 point scale, and was observed to be ambulatory with a mild limp.  A January 2016 VA examination report includes findings with regard to quadriceps atrophy, and made numerous other findings with regard to pain, flare-ups, functional loss, muscle strength, range of motion, repetitive use, tenderness, and mild valgus, and stability.  The examiner reported that employment requiring frequent standing, walking over 30 feet, climbing, kneeling, bending, walking on uneven terrain, or heavy lifting would be limiting factors for the Veteran's employment possibilities.  The Veteran's total knee replacement was noted to have resulted in chronic residuals and a well-healed scar, and his in-service meniscectomy to have resulted in an absent patella.

The Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 5055 for total knee replacement effective April 2016; from February 2015 to April 2016 the Veteran had a temporary 100 percent rating under that code.  For the portion of the appeal period from November 2012 to February 2015, the Veteran had two separate ratings; a 40 percent rating under Diagnostic Codes 5010-5261 (as awarded by the Board's February 2017 decision), and a separately assigned  10 percent rating for instability under 5257.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria.  Addressing the Veteran's documented muscle atrophy and related hamstring impairment and other residuals of his absent patella, the Board notes that muscle atrophy is specifically contemplated by the rating schedule which, with regard to functional loss states "a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like."  38 C.F.R. § 4.40.  The same regulatory provision also states that "weakness is as important as limitation of motion, and as a part which becomes painful on use [,] must be regarded as seriously disabled," and that "disability of the musculoskeletal system is primarily the inability due to damage or infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, and coordination."  Id.  This regulatory provision applies to the schedular rating criteria including all knee diagnostic codes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) ( finding that pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to the schedular rating criteria).  

Moreover, although, the Board acknowledges the Veteran's statements with regard to his total knee replacement addressing his degenerative joint disease but not his lack of patella, and that none of the diagnostic codes specifically address patella removal, it notes that when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization of the condition, and the symptomatology of the ailments.  Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  Applying this principle to the portion of the appeal period from February 2015 onwards, the Board observes that Diagnostic Code 5055 provides a rating of up to 60 percent for any chronic residuals remaining after a total knee replacement included severe painful motion and weakness in the extremity; thus, the Diagnostic Code is inclusive of weakness caused by quadriceps and hamstring impairment.  38 C.F.R. § 4.71(a).  Therefore, despite the fact that there is medical evidence to support that the Veteran's current post-total knee replacement right knee symptoms are due to his lack of patella rather than his surgery or the knee replacement itself, Diagnostic Code 5055 serves as an analogous diagnostic code that immediately addresses his underlying symptoms.  

Likewise, for the portion of the appeal period prior to the Veteran's February 2015 total knee replacement and to the extent that there is evidence that the Veteran's quadriceps atrophy affects his knee extension, the schedular rating criteria provide for limitation of motion due to pain, and Diagnostic Codes 5256-5263 specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors, including residuals that remain after total knee replacement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code).  Moreover, Diagnostic Code 5055 directs VA to provide analogous ratings under Diagnostic Codes 5256, 5261, or 5262 for more intermediate degrees of residual weakness, pain, or limitation of motion.  38 C.F.R. §4.71a.

To the extent that the Veteran's claims file and lay statements provide evidence of symptoms that result in limitation of physical activities to include walking, kneeling, etc., the analysis provided above is applicable to the Veteran's limitations in these various activities, as such activities requires various levels of motion of the knee, including flexion and extension to include symptoms and functional loss related to engaging in such motion.  Likewise, interference with sitting is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged sitting causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code. As for feelings of giving way and instability, even when such symptoms relate to falls these symptoms are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  Moreover, to the extent that feelings of giving way are similar to instability of station, such functional impairment is contemplated under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The same analysis also applies to symptoms that occur due to prolonged periods of walking.  

Addressing stiffness, stiffness is defined as rigidity or decreased flexibility or as ankylosis.  See Dorland's Illustrated Medical Dictionary, 1774 (32nd ed. 2012).  To the extent stiffness is limited to locking, it is specifically considered under DC 5258.  To the extent that stiffness is similar to, or a form of, limitation of motion, to include as due to pain, such limitation of motion has been considered under the schedular rating criteria under the relevant limitation of motion diagnostic code or as an orthopedic factor that limits motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Stiffness, as a form of ankylosis, is explicitly contemplated in the schedular rating criteria under DC 5256.  See 38 C.F.R. §4.71a.

The Board has also considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.  In this case, however, the Board is adjudicating entitlement to an extraschedular rating on the merits, and as the Board has found that as the schedular criteria adequately contemplate the level and severity of the Veteran's right knee disability, it need not address whether this disability results in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley, 17 Vet. App. at 24.

Finally, the Board addresses the theory of entitlement to an extraschedular rating pursuant to Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014) that has been raised by the record.  Specifically, the Veteran has submitted that the fact that he has a concurrent right foot condition should be considered as part of his overall disability picture.  Pursuant to Johnson, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the separate rating of the individual conditions does not capture all the service-connected symptoms experienced by the Veteran.  Id.  However, the Veteran is not service-connected for a right foot condition and 38 C.F.R. § 3.321 is specifically limited to service-connected disabilities.  

Accordingly, although the Board recognizes that the Veteran's total knee replacement did not resolve his patella-related right knee symptoms and that these symptoms cause him pain and functional loss on a daily basis, for the reasons summarized above, an award of entitlement to an initial extraschedular rating for a right knee condition is not warranted here.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, (2016).


ORDER

Entitlement to an initial extraschedular rating for right knee traumatic arthritis, status post medial meniscectomy, absent patella (recharacterized as right knee arthroplasty) is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


